Gilbert, J.
1. A stockholder or officer, though incompetent to take an acknowledgment of a mortgage on realty as a notary, because he is a stockholder or officer of the mortgagee corporation, is not incompetent as a non-official witness to the signature of the mortgage. Peagler v. Davis, 143 Ga. 11 (84 S. E. 59), Ann. Cas. 1917A, 232).
2. Where a mortgage on realty was signed “Trustees North Ga. Col. School (Seal). H. A. Burge, Cor. Sect. (Seal),” it was erroneous to admit the same in evidence on the trial of a claim to the property, over timely objection that “there was no evidence shown where II. A. Burge had any authority to sign any mortgage,” the evidence failing to disclose any such authority. Civil Code, § 3570. Glisson v. Weil, 117 Ga. 842 (45 S. E. 221). It was not shown that “Trustees North Ga. Col. School” was incorporated, nor does its name imply such.
{a} Endorsed on the note and mortgage were several names, the last of which was “II. A. Biirge with Power of Attorney.” The power of attorney is not included in the record. A.t most this could only indicate an ordinary individual endorsement.

Judgment reversed.


All the Justices concur.

E. W. Coleman, for plaintiff in error.
John S. Wood and George D. Anderson, contra.